DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 02/17/2021.
Claims 1-5, 7, 8, 10, 11, 13-15, 18-23, 25 and 27 are pending.  Claims 6, 9, 12, 16, 17, 24, 26, 28-31 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10, 11, 13-15, 18-23, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush (US-2015/0263692).
Regarding claim 1, Bush discloses a method for equalizing an acoustic response for a loudspeaker system (paragraph [0063]: "dynamically adjusting the equalization of a playback device based on the environment in which the playback device is operating"), the loudspeaker system including a first loudspeaker driver provided in a substantially fixed spatial relationship relative to a microphone (speaker(s) 212, and a microphone 220."), the method comprising:  

receiving information about a desired acoustic response for the loudspeaker system (paragraph [0105]: "Within examples, adjusting the equalization setting may involve selecting a particular equalization preset from a plurality of equalization presets based on at least one of the one or more reflection characteristics. Some of the equalization presets may be pre-determined"; and these predetermined equalization presets are to be understood as defining a desired acoustic response; it is however said that the "desired acoustic response” is not used in any way since the compensation filter is based on the simulated response and the actual response only; this method step therefore does not yield any technical effect);
determining a simulated response for the loudspeaker system using a first input signal and the transfer function reference information (implicit in paragraph [0092]);}
providing the first input signal to the first loudspeaker driver (paragraph [0066] with Fig. 5: "At block 502, the playback device emits a first audio signal from the playback device.") and, in response, receiving an actual response from the microphone 
determining a compensation filter for use with the loudspeaker system in the first environment to achieve the desired acoustic response (paragraph [0102] with Fig. 5: "At block 508, the playback device adjusts an equalization setting of the playback device based on the one or more reflection characteristics."), wherein the compensation filter is based on the determined simulated response and the received actual response for the loudspeaker system (implicit in paragraphs [0092] - [0094] disclosing that the room influence may be seen as the difference between an "ideal frequency response" and the actually measured response).

Regarding claim 18, Bush discloses a method of equalizing an acoustic response for a loudspeaker system (paragraph [0063]: "dynamically adjusting the equalization of a playback device based on the environment in which the playback device is operating"), the loudspeaker system including a first loudspeaker and at least one built-in microphone (paragraph [0028] with Fig. 2: "playback device 200 may include speaker(s) 212, and a microphone 220."), the method comprising:
in a design phase:
determining a reference transfer function for the first loudspeaker and the microphone (paragraph [0092]: "Within examples, one of the one or more reflection characteristics may relate to a variance between the frequency response of the system and an “ideal” frequency response of the playback device."; paragraph [0094]: "the 
processing an audio input signal using the reference transfer function to provide a reference result (implicit in paragraphs [0092] - [0094]);
in a playback phase, wherein the loudspeaker system is provided in a first environment:
providing the audio input signal to the first loudspeaker (paragraph [0066] with Fig. 5: "At block 502, the playback device emits a first audio signal from the playback device.") and, in response, capturing a response signal from the loudspeaker system using the microphone (paragraph [0075] with Fig. 5: "At block 504, the playback device detects, by a microphone, a second audio signal. A portion of the second audio signal may be a reflection of the first audio signal."); and
determining a compensation filter for use with the loudspeaker system in the first environment to achieve a desired acoustic response of the loudspeaker system in the first environment (paragraph [0102] with Fig. 5: "At block 508, the playback device adjusts an equalization setting of the playback device based on the one or more reflection characteristics."), wherein the compensation filter is based on the reference result and the captured response signal from the loudspeaker system (implicit in paragraphs [0092]-[0094] disclosing that the room influence may be seen as the 

Regarding claim 21, Bush discloses an adaptive loudspeaker equalizer and loudspeaker system, the system comprising:
a processor circuit (paragraph [0028] with Fig. 2: "processor 202") ;and a memory storing instructions (paragraph [0028] with Fig. 2:"memory 206") that, when executed by the processor circuit, configure the system to determine a compensation filter to apply to an input signal for at least one loudspeaker driver in the system to achieve a desired acoustic response for the system (paragraph [0063]: "dynamically adjusting the equalization of a playback device based on the environment in which the playback device is operating"), wherein the compensation filter is based on (1) transfer function reference information about the at least one loudspeaker driver and about a microphone (paragraph [0092]: "Within examples, one of the one or more reflection characteristics may relate to a variance between the frequency response of the system and an “ideal” frequency response of the playback device."; paragraph [0094]: "the “ideal” frequency response of the playback device may be an approximation of a factory configured frequency response.", and such factory configured frequency response necessarily comprises the responses of both loudspeaker and microphone, in particular since it is to be compared to the measured response, which is the combination of both responses together with the room response), (2) a simulated response of the at least one loudspeaker driver to a first input signal (see Fig. 5 for a simulated response of the at least one loudspeaker 211 to the input signal), and (3) output information, received 

Regarding claims 2-4, see paragraphs [0067]-[0069].
Regarding claims 5 and 7, see paragraphs [0075]-[0077].
Regarding claims 8 and 10, see paragraph [0105].
Regarding claim 11, see paragraph [0103].
Regarding claims 13, 14, 20 and 25, see paragraph [0072].
Regarding claims 15 and 27, see paragraph [0094], wherein the “ideal” frequency response may be a frequency response determined in an anechoic chamber" and this frequency response necessarily comprises the responses of both loudspeaker and microphone, in particular since it is to be compared to the measured response.
Regarding claims 19 and 23, see paragraph [0106] and Fig. 5.
Regarding claim 22, see paragraph [0028] and Fig. 2 with speaker 212 and microphone 220.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Devantier et al, Shaya et al, McPherson et al, and Chandran et al  are made of record here as pertinent art to the claimed invention.  The cited references disclose various audio signals equalization for loudspeaker playback systems.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                             	 03/12/2022